DETAILED ACTION
Claims 1, 3-7, 9-14, and 16-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 12, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Yoda et al. (US PG Pub No. US 2006/0155969 A1), further in view of Soryal (US PG Pub No. US 2020/0341786 A1).

Regarding claim 1, AAPA teaches a virtual machine deployment system ([0003]), comprising: 
a chassis ([0003], [0005], wherein it is inherent that a “server device” includes a chassis);

at least one multi-endpoint adapter device including a plurality of endpoint subsystems ([0004], wherein server devices are provided with multi-endpoint adapter devices that provide a plurality of endpoints); 
a plurality of hardware communication couplings that are housed in the chassis and that couple each of the plurality of endpoint subsystems to at least one of the plurality of processing subsystems in order to provide a respective subset of available communication resources to each of the plurality of processing subsystems ([0004] wherein the processors are coupled to the multi-endpoint adapter devices with fixed communication couplings); and 
a virtual machine deployment engine ([0005], wherein virtual machines are deployed) that is configured to: 
receive a first instruction to deploy a first virtual machine ([0005] wherein it is inherent that an instruction initiates the deployment of a virtual machine); 
determine at least one first communication resource requirement for the first virtual machine ([0003], [0005], wherein a virtual machine may have an associated SLA that requires a relatively high communication bandwidth).
AAPA does not teach that the plurality of hardware communication couplings are configurable.
Yoda teaches a reconfigurable circuiting including a plurality of computing units interconnected in a reconfigurable manner and a network having reconfigurable connections couple to the reconfigurable circuit ([0014]). It would have been obvious to 
AAPA and Yoda do not explicitly teach identify a first processing subsystem that is included in the plurality of processing subsystems and that is provided a first subset of the available communication resources that does not satisfy the at least one first communication resource requirement for the first virtual machine; reconfigure the plurality of configurable hardware communication couplings in order to provide the first processing subsystem with a second subset of the available communication resources that satisfy the at least one first communication resource requirement for the first virtual machine; and deploy the first virtual machine on the first processing subsystem.
Soryal teaches assembling a candidate set of resources for allocation to a virtual machine and running a simulation test to determining whether the candidate resource set can satisfy resource requirements (Fig 3; [0004]; [0083-84]). Soryal further teaches “reconfiguring at least one of the dedicated processing path 176 or the dedicated memory path 178 may reduce the latency by which data and communication are transferred to, from, and/or within the datacenter 110, and therefore can improve the actual parameters 153A-N so that the candidate resource set 170 can satisfy the virtual processing requirement 181 and the virtual memory requirement 182 for the virtual machine 156A” ([0093]; [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reconfigure the plurality of configurable hardware communication couplings in order to provide the first processing subsystem with a second subset of the available communication resources that satisfy 

Regarding claim 3, AAPA teaches wherein the plurality of endpoint subsystems include a plurality of software defined Network Interface Controllers (NICs) ([0004]). 

Regarding claims 7, 9, 12, 14, 16, and 19, they are the system and method of claims 1 and 3 above. Therefore, they are rejected for the same reasons as claims 1 and 3 above. 


Claims 4-5, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Yoda et al. (US PG Pub No. US 2006/0155969 A1), in view of Soryal (US PG Pub No. US 2020/0341786 A1), further in view of Watanabe et al. (US PG Pub No. US 2013/0160014 A1).

Regarding claim 4, AAPA, Yoda, and Soryal do not teach wherein the virtual machine deployment engine is configured to: configure, prior to identifying the first processing subsystem that is provided the first subset of the available communication resources, the plurality of configurable hardware communication couplings in order to 
Watanabe teaches a reconfiguring step by acquiring resources to meet the requirements of the virtual machine prior to deployment ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure that surplus resources are allocated to virtual machines that require such resources ahead of deployment as taught by Watanabe ([0012]; [0016]).

Regarding claim 5, Watanabe teaches wherein the reconfiguring of the plurality of configurable hardware communication couplings in order to provide the second processing subsystem with the first subset of the available communication resources includes: reconfiguring the plurality of configurable hardware communication couplings in order to reallocate, as part of the second subset of the available communication resources, at least some of the available communication resources that are provided to a second processing subsystem that is included in the plurality of processing subsystems ([0012], wherein other virtual machines temporarily utilize those resources are made available for deployment). 

Regarding claims 10-11 and 17-18, they are the system and method of claims 4-5 above. Therefore, they are rejected for the same reasons as claims 4-5 above. 


Claims 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Yoda et al. (US PG Pub No. US 2006/0155969 A1), in view of Soryal (US PG Pub No. US 2020/0341786 A1), further in view of Mick et al. (US PG Pub No. US 2014/0277784 A1).

Regarding claim 6, AAPA, Yoda, and Soryal do not teach a Baseboard Management Controller (BMC) device that is configured to: report, to the virtual machine deployment engine, a communication coupling configuration for the plurality of communication couplings that is used by the virtual machine deployment engine to identify the first processing subsystem that is provided the first subset of the available communication resources.
Mick teaches the use of a rack management controller (RMC) that collects information (i.e. reports) on various computing devices from baseboard management controllers (BMC) ([0041]; [0043]). Mick further teaches that the RMC acts as a virtual deployment engine to assign resources to deployed virtual machines using information from the computing devices’s BMC ([0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a BMC to report communication coupling configuration that is used by the virtual machine deployment engine to identify the first processing subsystem. One would be motivated by the desire to communicate with various well known management modules as taught by Mick ([0043]).

Regarding claims 13 and 20, they are the system and method of claim 6 above. Therefore, they are rejected for the same reasons as claim 6 above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric C Wai/Primary Examiner, Art Unit 2195